IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


DAVID MANNING STODGHILL,                :   No. 3 MAP 2017
                                        :
                 Appellant              :   Appeal from the order of the
                                        :   Commonwealth Court dated November
                                        :   23, 2016 at No. 363 MD 2015.
           v.                           :
                                        :
                                        :
PENNSYLVANIA DEPARTMENT OF              :
CORRECTIONS,                            :
                                        :
                 Appellee               :


                                    ORDER


PER CURIAM                                       DECIDED: January 18, 2018



     AND NOW, this 18th day of January, 2018, the Order of the Commonwealth Court

is hereby AFFIRMED.